DETAIL
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/22 has been entered.

3.	The following is a non-final action in response to applicant's amendment and response dated 03/07/2022, responding to the Patent Board Decision office action provided in rejection of claims 1-7. Claim 1 has been amended. Claim 21 has been added. Claims 1-7 and 21 are pending and are addressed in this office action.

Examiner notes
4.	(A).    	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
(B). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.
Response to Arguments
Applicant's arguments filed 03/07/2022, in particular pages 6-8, have been fully considered, however new rejection under U.S.C 101 cited in the office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-7 and 21 provisionally rejected on the ground of nonstatutory double patenting (as shown in the table below) as being unpatentable over claim 8-14 of copending Application No. 14/966,561. Although the claims at issue are not identical, they are not patentably distinct from each other because steps in both applications are the same and the fact that the method in the copending application is “instruction weighting for performance profiling in a group dispatch processor that dispatches and completes instructions according to dispatch groups, the apparatus comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps” reasonably suggests a method in the manner of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 15/044,285
Copending Application 14/966,561
1. A method of instruction weighting for performance profiling in a group dispatch processor that dispatches and completes instructions according to dispatch groups, the method comprising: retrieving, by a post processing profiler, an execution sample of completed instructions, wherein the execution sample includes: an instruction address of a youngest instruction in a dispatch group that has completed execution in a group dispatch processor, wherein the dispatch group is a group of instructions that are tagged by the group dispatch processor, dispatched by the group dispatch processor, and completed according to the dispatch group; a number of instructions in the dispatch group; and a number of times that the instruction address of the youngest instruction in the dispatch group address is captured; based on the instruction address of the youngest instruction and the number of instructions in the dispatch group, identifying, by the post processing profiler, all of the instructions that are in the dispatch group at a time that the dispatch group completed execution; and 2ROC920150345US2 weighting, by the post processing profiler, all of the identified instructions in the dispatch group by applying within an execution profile the result of the execution sample to all of the identified instructions that are in the dispatch group and that were completed according to the dispatch group by calculating a percentage of the result of the execution sample to be attributed to  the instructions in the dispatch group and assigning to each of the identified instructions that are in the dispatch group an equal portion of the percentage.
8.  An apparatus for instruction weighting for performance profiling in a group dispatch processor that dispatches and completes instructions according to dispatch groups, the apparatus comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: retrieving, by a post processing profiler, an execution sample of completed instructions, wherein the execution sample includes: an instruction address of a youngest instruction in a dispatch group that has completed execution in a group dispatch processor, wherein the dispatch group is a group of instructions that are tagged by the group dispatch processor, dispatched by the group dispatch processor, and completed according to the dispatch group; a number of instructions in the dispatch group; and2ROC920150345US 1 a number of times that the instruction address of the youngest instruction in the dispatch group address is captured; based on the instruction address of the youngest instruction and the number of instructions in the dispatch group, identifying, by the post processing profiler, all of the instructions that are in the dispatch group at a time that the dispatch group completed execution; and weighting, by the post processing profiler, all of the identified instructions in the dispatch group by applying within an execution profile the result of the execution sample to all of the identified instructions that are in the dispatch group and that were completed according to the dispatch group by calculating a percentage of the result of the execution sample to be attributed to the instructions in the dispatch group and assigning to each of the identified instructions that are in the dispatch group an equal portion of the percentage.
2.  The method of claim 1 wherein the number of instructions in the dispatch group is determined by the group dispatch processor.  
9.  The apparatus of claim 8 wherein the number of instructions in the dispatch group is determined by the group dispatch processor.  
3.  The method of claim 1 wherein the instruction address of the youngest instruction in the dispatch group is captured by the group dispatch processor in response to an interrupt.  
10.  The apparatus of claim 8 wherein the instruction address of the youngest instruction in the dispatch group is captured by the group dispatch processor in response to an interrupt.  
4.  The method of claim 3 wherein the interrupt is triggered by the group dispatch processor in response to one of: a first predetermined number of instructions completing execution and a second predetermined number of clock cycles completing.
11.  The apparatus of claim 10 wherein the interrupt is triggered by the group dispatch processor in response to one of: a first predetermined number of instructions completing execution and a second predetermined number of clock cycles completing.
5.  The method of claim 1, wherein retrieving the execution sample includes receiving the execution sample from the group dispatch processor.  
12.  The apparatus of claim 8, wherein retrieving the execution sample includes receiving the execution sample from the group dispatch processor.  
6.  The method of claim 1 wherein the number of instructions in the dispatch group is the number of instructions in the dispatch group at the time that the dispatch group completes execution.  
13.  The apparatus of claim 8 wherein the number of instructions in the dispatch group is the number of instructions in the dispatch group at the time that the dispatch group completes execution.  
7.  The method of claim 1 further comprising presenting the execution profile to a user.

14.  The apparatus of claim 8 wherein the computer memory includes computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of presenting the execution profile to a user.
21. The method of claim 1, wherein applying within the execution profile the result of the execution sample to all of the identified instructions that are in the dispatch group and that were completed according to the dispatch group further comprises storing a value associated with the execution profile to indicate, to each instruction in the identified instructions of the dispatch group, the percentage.
Claim 21 is rejected as being obvious in view of claim 8 of Copending Application 14/966,561 in view of Court case Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
       The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Thus, applying well-known storing and retrieving method to those of ordinary skill in the art and it would be obvious to those of ordinary skill in the art before the effective filing date of the claimed invention was made in order to store a value associated with the execution profile to indicate, to each instruction in the identified instructions of the dispatch group, the percentage.



Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is directed to an abstract idea without significantly more:
Under Prong 1, the claim recites multiple limitations that recite an abstract idea.  The limitations “based on the instruction address of the youngest instruction and the number of instructions in the dispatch group, identifying, by the post processing profiler, all of the instructions that are in the dispatch group at a time that the dispatch group completed execution” recites a mental process since “identifying … instructions” is a concept that can be reasonably performed in the human mind (with the aid of pen and paper), which include observation, evaluation, judgement and/or opinion.  The limitation “weighting, by the post processing profiler, all of the identified instructions in the dispatch group by applying within an execution profile the result of the execution sample to all of the identified instructions that are in the dispatch group and that were completed according to the dispatch group by calculating a percentage of the result of the execution sample to be attributed to the instructions in the dispatch group and assigning to each of the identified instructions that are in the dispatch group an equal portion of the percentage.” The BRI of this limitations requires performing an arithmetic calculation (division), specifically “weighing” which requires “calculating a percentage.”  Therefore, since the BRI of the claim requires a mathematical calculation, the limitation is directed to a mathematical concept which is a judicial exception that is not patent eligible.

Under Prong 2, the additional elements of a group dispatch processor; a post processing profiler; and “retrieving, by a post processing profiler, an execution sample of completed instructions, wherein the execution sample includes: 
an instruction address of a youngest instruction in a dispatch group that has completed execution in a group dispatch processor, wherein the dispatch group is a group of instructions that are tagged by the group dispatch processor, dispatched by the group dispatch processor, and completed according to the dispatch group; a number of instructions in the dispatch group; and a number of times that the instruction address of the youngest instruction in the dispatch group address is captured” are not indicative of integration into a practical application.  The limitations “a group dispatch processor and a post processing profiler” merely recites generic computer components to carry out or apply the judicial exception.  MPEP 2106.05(f).  The limitations “retrieving, by a post processing profiler, an execution sample of completed instructions, wherein the execution sample includes: an instruction address of a youngest instruction in a dispatch group that has completed execution in a group dispatch processor, wherein the dispatch group is a group of instructions that are tagged by the group dispatch processor, dispatched by the group dispatch processor, and completed according to the dispatch group; a number of instructions in the dispatch group; and a number of times that the instruction address of the youngest instruction in the dispatch group address is captured” is mere data gathering which the courts have to be nothing more than insignificant extra solution activity.  

Under step 2B, the additional elements do not amount to significantly more than the abstract idea.  As stated above, the claimed invention merely recites generic computer components for carrying out or applying the abstract idea.  Furthermore, the courts have recognized that mere data gathering, such as those defined in the claim, are well-understood, routine, and convention computer functions which cannot serve as an inventive concept according to MPEP 21.06.05(d).

For the above reasons, the claims of this application are not patentable under 35 USC 101.

Claims 2 and 5 fail to recite any limitations that integrate the judicial exception of claims 1 and practical application nor amounts to significantly more than the abstract idea. These claims recite limitations that further describe or define mental process recited in claim 1, thus, further recite the abstract idea explained in the rejection of claim 1. 

Claims 3 and 4 merely describes what the “the dispatch group is captured by the group dispatch processor”, “response to an interrupt”, “first predetermined number of instructions completing execution” and “a second predetermined number of clock cycles completing.”  The dispatch processor represent mere execution that is processing, the instruction specific information that is necessary for use of the recited judicial exception, as obtained information is used in the abstract mental process of predetermined number of instruction and number of clock cycles. The processor is recited at a high level of generality. The processor and count of number of clock cycle are therefore insignificant extra solution activity (see, MPEP 2106.05 (g).
Similarly, the response to interrupt limitation represent extra solution activity because it is a mere nominal additional to the claim, amounting data (see MPEP 2106.05(g). Even when viewed in combination, the additional elements in the claim do not more than automate the mental process that the user used to perform (i.e. the mental inspections and evaluation of weighting for performance profiling) using the computer components as a tool.  Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing abstract idea. Therefor claim is directed to an abstract idea.  

Claim 6 merely describes what the “number of instructions in the dispatch group at the time” and “the dispatch group completes execution”. The additional elements number of instruction, and completing execution do not amount to significantly more. Because the elements, procedure or functions are involving well-understood, routine, conventional activity, see MPEP § 2106.07(a). 

Claim 7 merely describes what the “the execution profile to a user.”  Such limitations cannot server to show a practical application, nor an invention concept. The instructions of processor is recited at high level of generality and recited so generally that they represent no more than mere instruction apply the judicial exception on computer (See MPEP 2106.05(f). These limitations can also be viewed nothing more than an attempt to generally link the use of judicial exception to the technology environment of a computer (see MPEP 2106.05 (h)).

Claim 21 merely describes what the “storing value” and “identified instructions … the percentage” are, or what the data / value stored in the “persistent storage.”  Such limitations cannot server to show a practical application, nor an invention concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. The court case Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; See, MPEP - 2106.05(d)  - Well-Understood, Routine, Conventional Activity [R-10.2019]

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis  Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199